Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicants’ filing on 11/2/2020.  Claims 1, 3 and 5-13 have been amended, and claims 14-17 have since been added.  Accordingly, claims 1-17 are currently pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 11/2/2020 has been entered.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US 2016/0002885, hereinafter “Sharma”). 
With respect to claim 1, Sharma discloses a control method in a motor grader (abstract), the motor grader (Fig. 1) including a front frame (22, Fig. 1) provided with a front wheel (34), a rear frame (24) pivotably coupled to the front frame and provided with a rear wheel (42), a pivot mechanism (26, Fig. 2) which is provided between the front frame and the rear frame and allows the front frame to pivot with respect to the rear frame (Fig. 2), one or more of a wheel, lever, and pedal (Fig. 3) for adjusting the pivot mechanism so that an arbitrary angle of articulation is set (α, Fig. 2), and a sensor (80, Fig. 4) that detects whether the front frame is at a neutral position with respect to the rear frame (¶¶ 34 and 54, “check … whether articulation is coming towards center”), the control method comprising: 
outputting, when the sensor does not detect the neutral position, a control signal for driving the pivot mechanism to the neutral position so that the arbitrary angle of articulation is ¶ 16, “an articulation angle may be regulated to zero”); and stopping output of the control signal in response to the operation command when the sensor detects the neutral position (¶¶ 16 and 40-43, when articulation angle is within the acceptable error range or dead band in case of, for example, zero articulation then no control signal to move the articulation to zero is needed).
With respect to claim 2, Sharma further discloses accepting stop of the operation command when the sensor detects the neutral position; Application No. 16/080,715Docket No.: 209083-0152-00-US-581356 Amendment dated October 23, 2020Page 3Reply to Office Action of August 12, 2020and outputting again the control signal in response to the operation command after the stop of the operation command is accepted (¶ 47, wait for a predetermined period of time during automatic articulation process allows accepting operation command after the stop of the operation command is accepted).
With respect to claim 3, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 3 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 3 is also rejected over the same rationale as claim 1.
With respect to claim 4, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 4 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 4 is also rejected over the same rationale as claim 2.
With respect to claim 5, Sharma further discloses wherein an operation state of the one or more of the wheel, lever, and pedal is expressed by an operation amount and an operation direction of the one or more of the wheel, lever, and pedal (¶ 23, “a positive angle α associated with a right articulation, and a negative angle α associated with a left articulation”).
With respect to claim 6, Sharma further discloses wherein the one or more of the wheel, lever, and pedal is a lever (Fig. 3).
Sharma further discloses wherein the control signal is based on an output signal of the one or more of the wheel, lever, and pedal (¶ 24, via lever 58), and Application No. 16/080,715Docket No.: 209083-0152-00-US-581356Amendment dated October 23, 2020Page 5Reply to Office Action of August 12, 2020wherein outputting the control signal for driving the pivot mechanism so that the arbitrary angle of articulation is set in response to the operation command in accordance with the state of operation onto the one or more of the wheel, lever, and pedal includes: outputting the control signal for driving the pivot mechanism so that the arbitrary angle of articulation is set in response to the operation command provided to the one or more of the wheel, lever, and pedal when the output signal of the one or more of the wheel, lever, and pedal is not a predetermined reference value  (¶ 24, “operator may manipulate a joystick 58 and/or other type of operator control in order to input a desired … articulation angle ω (or a desired rate of change of the articulation angle α).”).
With respect to claim 9, Sharma further discloses calculating the control signal for driving the pivot mechanism so that the arbitrary angle of articulation is set based on an output signal of the one or more of the wheel, lever, and pedal (¶ 26).
With respect to claim 10, Sharma further discloses determining whether an output signal of the one or more of the wheel, lever, and pedal is not a predetermined reference value (¶ 26, i.e. manually control articulation); and calculating the control signal for driving the pivot mechanism so that the arbitrary angle of articulation is set based on the output signal of the one or more of the wheel, lever, and pedal when the output signal is not the predetermined reference value (¶ 26).
With respect to claim 11, all the limitations have been analyzed in view of claim 8, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claim 8; therefore, claim 11 is also rejected over the same rationale as claim 8.
With respect to claim 12, all the limitations have been analyzed in view of claim 9, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 9; therefore, claim 12 is also rejected over the same rationale as claim 9.

With respect to claim 16, Sharma further discloses wherein outputting the control signal for driving the pivot mechanism to the neutral so that the arbitrary angle of articulation is set in response to an operation command in accordance with the state of operation onto the one or more of the wheel, lever, and pedal is performed without switching to a prescribed mode (¶ 26, “0 degree may be associated with no rotation of the joystick 58”). 
With respect to claim 17, all the limitations have been analyzed in view of claim 16, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 16; therefore, claim 17 is also rejected over the same rationale as claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Gharsalli et al. (US 2008/0263912, hereafter “Gharsalli”).
With respect to claim 7, while Hartman does not expressly disclose wherein stopping output of the control signal in response to the operation command when the sensor detects the neutral position includes stopping output of the control signal when an operation input of the operation portion is continued.  Nevertheless, programing control systems so as they are Gharsalli, in the same field of invention, clearly teaches this arrangement (e.g. ¶ 35).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gharsalli into the invention of Hartman in order to ensure the system safely achieves a specific articulation angle that is predetermined and programmed into the system without the operator inadvertently interfering with the preprogrammed setting. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Shearer et al. (US 2005/0279561, hereafter “Shearer”).
With respect to claim 14, Sharma does not expressly disclose wherein a speed for driving the pivot mechanism to the neutral position is based on an output signal of the one or more of the wheel, lever, and pedal.  However, Shearer teaches this limitation (e.g. ¶¶ 25-26, different speed ratios).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shearer into the invention of Sharma in order to more effectively reduces operator fatigue and enable improving quality and production of work machine even by an operator with a lower skill level (see the background of Shearer). 
With respect to claim 15, all the limitations have been analyzed in view of claim 14, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 14; therefore, claim 15 is also rejected over the same rationale as claim 14.



Response to Arguments
The claims are no longer interpreted under 35 USC 112(f) in view of applicant’s amendments. 
With respect to the prior art rejections, these arguments are persuasive and thus the previous rejections have been withdrawn.  However, new rejections above are made in view of the amendments and over the newly uncovered prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669